Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.
The remarks filed on 07/24/2020 are acknowledged and have been fully considered.  Claims 1-5 are pending.  Claims 6 and 7 were previously cancelled.  Claims 1-5 are now under consideration on the merits. 

Withdrawn Rejections
The previous rejections of the claims under 35 USC 103 over the teachings of Duguay in view of Long, Chen, Yanaga and Johnson, McPherson in view of Long, Chen, Yanaga and Johnson, and Cancedda in view of Long, Chen, Yanaga and Johnson are withdrawn and new rejections are presented below.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mandl (Serum-Free Medium Supplemented with High-Concentration FGF2 for Cell Expansion Culture of Human Ear Chondrocytes Promotes Redifferentiation Capacity, TISSUE ENGINEERING, Volume 8, Number 4, 2002) in view of Long (Development, Chen (PNAS, 2002; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021).
Regarding claims 1 and 4, Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2). Mandl teaches isolating chondrocytes from human ear cartilage (see pg. 574 Cartilage). Mandl teaches the serum-free medium to be supplemented with ITS+ and culturing the chondrocytes in the medium (see pg. 574, Expansion culture). ITS+ is a reagent that contains ITS (insulin, transferrin and sodium selenite), bovine serum albumin and linoleic acid (see ITS, pg. 1 Description). Mandl teaches the serum-free culture medium to also be supplemented with hydrocortisone (see abstract, pg. 575 line 1). 
Mandl does not teach the serum-free culture medium to comprise smoothened agonist (SAG) at a concentration of at least 0.01µM.
Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation and that inhibition of Smoothened (Smo) reduces chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7). 
Long does not teach activating Ihh with small molecule agonist, SAG (a smoothened agonist). 
However, Chen teaches Smoothened mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway (abstract, Fig. 1,2). Chen teaches the EC50 of SAG for activation of Ihh pathway to be 3nM and teaches it activates it up to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add SAG at a concentration of up to 1µM, as taught by Chen, to the culture medium in Mandl’s methods to culture auricular chondrocytes.  The combined teachings of Mandl in view Long and Chen would result in a serum-free culture medium comprising cultured human auricular chondrocytes isolated from human ear cartilage, ITS, hydrocortisone and SAG at a concentration of upto 1 µM.  The artisan would be motivated to do so because Long teaches activation of Ihh signaling promotes chondrocyte proliferation and Chen teaches SAG to be a small molecule activator of Ihh signaling. The artisan would be motivated to use SAG with a reasonable expectation of success because it is an alternative method known in the art to activate Ihh signaling. 
Regarding claim 3, Mandl teaches the serum-free medium with ITS+ and hydrocortisone to be supplemented with insulin-like growth factor (IGF-1) (see abstract).
Regarding claim 5, Mandl teaches culturing the chondrocytes in serum-free medium with ITS+, hydrocortisone and L-ascorbic acid. Mandl teaches the medium to be supplemented with linoleic acid (see pg. 574 Expansion culture).  Linoleic acid is a fatty acid (see instant specification Table 1).
The combination of Mandl, Long and Chen renders claims 1 and 3-5 obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mandl in view of Long and Chen as applied to claims 1 and 3-5 above and further in view of Johnson (Science, May 11, 2012; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021).
Mandl, Long and Chen do not teach the culture medium to comprise kartogenin. Johnson teaches kartogenin promotes chondrocyte differentiation and shows chondroprotective effects in vitro culture and is efficacious in animal models (abstract, pg. 718 col. 2,3, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add kartogenin to the culture media to culture the human auricular chondrocytes of Mandl in view of Long and Chen. One of ordinary skill in the art would be motivated to do so because Johnson teaches kartogenin shows chondroprotective effects in in vitro culture.  
The combination of Mandl, Long, Chen and Johnson renders claim 2 obvious.

Response to Arguments
Applicant's arguments filed 07/24/2020 have been fully considered but they are not persuasive. Applicants argue that Duguay’s media is for culturing articular chondrocytes and does not teach auricular chondrocytes (see remarks pg. 4 para. 2). Applicants argue that even though Yanaga teaches human auricular cartilage a skilled person would not combine teachings of Duguay with Yanaga because media culturing for articular chondrocytes is not always suitable for culturing human auricular cartilage (see remarks pg. 4 last para – pg. 5 first 5 lines). Applicants argue that since McPherson (see remarks pg. 5,6) and Cancedda (see remarks pg. 6) teach similar disclosures to Duguay in relation to claim 1, the teachings of Yanaga cannot be similarly .
Applicants argue that no prior art cited discloses the combination of ITS, FGF2, hydrocortisone and SAG in serum-free media to proliferate human auricular cartilage as required by claim 1 (see remarks filed on 07/24/2020 pg. 4 first para.).  Applicants argue that Long discloses Indian Hedgehog (Ihh) signaling pathway but does not disclose that Ihh signaling pathway occurs in human auricular cartilage (see remarks pg. 4 para. 3).  Applicants argue that Long teaches mouse endochondral skeleton while instant claim 1 requires a different tissue, “human auricular cartilage” (see remarks pg. 4 para. 4).  Applicants argue that Chen does not handle cartilage even though it teaches Ihh signaling (see remarks pg. 4. para. 5).  Applicants argue the molecular mechanisms of hedgehog signaling is different between cell types and that human auricular cartilage does not react with HH ligands after around the 5th generation in cell culture (see remarks pg. 7).  Applicants argue that it was not known that Ihh signaling pathway occurs in human auricular cartilage and mechanism of hedgehog signaling pathways is different in different cell types (see remarks pg. 4 para. 3,6).
These arguments are not persuasive because applicants argue against the cited references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
under 35 USC 103 over the combined teachings of Mandl in view of Long and Chen. As discussed above, Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2). Mandl teaches the serum-free medium to be supplemented with ITS+ (a reagent that contains ITS (insulin, transferrin and sodium selenite), bovine serum albumin and linoleic acid ) and culturing the chondrocytes in the medium (see pg. 574, Expansion culture). Mandl teaches the serum-free culture medium to also be supplemented with hydrocortisone (see abstract, pg. 575 line 1). Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7).  Long does not teach activating Ihh with small molecule agonist, SAG (a smoothened agonist).  However, Chen teaches Smoothened (Smo) mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway (abstract, Fig. 1,2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add SAG to the culture medium in the methods to culture human auricular chondrocytes of Mandl.  The artisan would be motivated to do so because Long teaches activation of Ihh signaling promotes chondrocyte proliferation and Chen teaches SAG to be a small molecule activator of Ihh signaling. The artisan would be motivated to use SAG because it is an alternative method known in the art to activate Ihh signaling.  Since, Chen teaches the effects of SAG for activating Ihh signaling is dependent on concentration (a result effective variable), finding the optimum concentration would fall in the purview of routine optimization for a skilled artisan.  See MPEP §2145 II B.  
th generation and human auricular cartilage does not react with HH ligands (see remarks pg. 7), it is noted that the instant specification teaches the addition of SAG (the same compound taught by Chen) for the same purpose of activating hedgehog pathway in the culture of chondrocytes (the pathway taught by Long) (see specification par. [0026-0028] on pages 9, 10). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  
It is also noted that the features upon which applicant relies (i.e., culture of human auricular chondrocytes after 5th generation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657